                                                                           FILED
                       UNITED STATES DISTRICT COURT                    April 28, 2021
                      EASTERN DISTRICT OF CALIFORNIA                CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-CR-00007-MCE

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
ERIKA ZAMORA,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release ERIKA ZAMORA ,

Case No. 2:21-CR-00007-MCE Charge 21 USC § 846, from custody for the

following reasons:

                      Release on Personal Recognizance

                X     Bail Posted in the Sum of $        150,000.00

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                         X   (Other):    Pretrial conditions as stated on the record.

      Issued at Sacramento, California on April 28, 2021 at 1:10 PM.



                                   By:

                                         Magistrate Judge Allison Claire
